DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Drawings
The drawings are objected to because the drawings should be clear and use solid black lines (37 CFR 1.84 (a)(1)) and reference characters should measure at least 1/8in (.32 cm) in height (37 CFR 1.84(p)(3)). The drawings are also objected to because the views on sheet number 2/5 are not numbered in consecutive order (37 CFR 1.84(u)).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “30” has been used to designate the lever, pivot lever, and the bracket.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the 

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.

(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)
The spacing of the lines of the specification is such as to make reading difficult. New application papers with lines 1 1/2 or double spaced (see 37 CFR 1.52(b)(2)) on good quality paper are required.

Claim Objections
Claims 1, 3, 8 and 11 are objected to because of the following informalities: 
in line 7 of claim 1, Applicant may have intended “pivoting the handle in ejection and/or retraction” to read --pivoting the handle to the ejected position and/or the rest position--, for examination purposes the limitation is interpreted to mean the lever actuates the handle to pivot into an ejected position and/or retracted position 
In line 8 of claim 1, “the pivot lever” should be --the lever--
in line 9 of claim 1, “wherein that the lever” should be --wherein the lever--
in line 10 of claim 1, Applicant may have intended “returning into” to read --returning the lever into--
in line 11 of claim 1, “its rest position” should be --the rest position--
in line 12 of claim 1, “element are configured” should be --element is configured--
in lines 13-14 of claim 1, “so as to drive in its rotational movement the handle from its rest position to its ejected position” should be, for clarity, --to drive, through its rotational movement, the handle from the rest position to the ejected position--
in line 3 of claim 3, “and comprising” should be --and comprises--
in line 2 of claim 8, “comprise” should be --comprises--
in lines 3-4 of claim 11, “within the limits of a predefined range” should be --within a predefined range--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “An opening control for a door leaf of a motor vehicle of the type comprising…,” the phrase “of the type comprising” renders the claim indefinite. The phrase includes elements not actually disclosed (those encompassed by “type”), thereby rendering the scope of the claims unascertainable. See MPEP 2173.05(d). Additionally, it is unclear where the preamble of the claim ends and where the body of the claim begins. For purposes of examination, the claim is interpreted as: An opening control for a door leaf of a motor vehicle, the opening control comprising: ….
Claim 1 recites “a lever for pivoting the handle in ejection and/or retraction and electrical actuation element of the pivot lever.” It is unclear if the lever comprises an electrical actuation element or if the opening control comprises an electrical actuation element assigned to the pivot lever. For purposes of examination, the limitation will be interpreted as: a lever for pivoting the handle in ejection and/or retraction; and an electrical actuation element configured to actuate the pivot lever.
Claim 1 recites “a handle mounted so as to tilt about an axis” in line 4 and further recites “the lever is configured to pivot about an axis common to the handle” in lines 9-10. It is unclear if the “axis common to the handle” is the aforementioned axis provided in line 4. For examination purposes, the axis in line 4 and the axis in lines 9-10 will be interpreted to be the same axis.
Claim 1 recites the limitation "the actuation element" in line 12.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation will be interpreted as: the electrical actuation element (recited in line 8).
Claim 1 recites the limitation "the return force of the return member" in lines 12-13.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation will be interpreted as: a return force of the member (corresponding to the member recited in line 10).
Claim 1 recites “in its rotational movement” in line 13, it is unclear whether “its” refers to the lever, the actuation element, or the return member. For examination purposes, the limitation will be interpreted as: the lever’s rotational movement.

Claims 2-11 are rejected for depending from claim 1 and therefore including the indefinite language of claim 1.

Claim 2 recites the limitation "the lower face" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the inner branch" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 4 recites the limitation "the bracket" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 5 recites the limitation “an arch-like general shape.” The specification fails to supply an objective standard for measuring the scope of the term. The limitation requires the exercise of subjective judgment without restriction which renders the claim indefinite. MPEP 2173.05(b)(IV); Datamize LLC v. Plumtree Software, Inc., 417 F.3d 1342, 1350, 75 USPQ2d 1801, 1807 (Fed. Cir. 2005)); In re Musgrave, 431 F.2d 882, 893, 167 USPQ 280, 289 (CCPA 1970); see also Interval Licensing LLC v. AOL, Inc., 766 F.3d 1364, 1373, 112 USPQ2d 1188 (Fed. Cir. 2014) (holding the claim phrase "unobtrusive manner" indefinite because the specification did not "provide a reasonably clear and exclusive definition, leaving the facially subjective claim language without an objective boundary").

Claim 7 recites “the axis” in line 3, there is insufficient antecedent basis for this limitation in the claim. It is unclear if the axis here is the axis about which the handle tilts or if it is the axis common to 

Claim 8 recites the limitation “two flanges of the case of the opening control.” Claim 8 depends from claim 1 which provides “a case configured to be mounted on the door leaf.” It is unclear if the case recited in claim 8 is the same case recited in claim 1 or a second case with two flanges is required. If Applicant intends the case recited in claim 8 is the same case as in claim 1, the examiner suggests amending claim 8 to recite “two flanges of the case.”

Claim 10 recites the limitation “the electrical actuator” in line 3. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the limitation will be interpreted as: an electrical actuator.

Claim 11 recites “the handle is configured to freely pivot inside the lever when the lever is immobile, against a return spring of the handle within the limits of a predefined range of angular displacement inside the lever.” It is unclear what structure is positioned against a return spring of the handle within the limits of a predefined range of angular displacement inside the lever. The disclosure fails to clarify if the handle is configured to pivot against a return spring or if the lever is immobile against a return spring of the handle (see Specification pg. 6 lines 34-36). For the purposes of examination, the limitation will be interpreted as: the handle is configured to freely pivot against a return spring of the handle.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patel et al., US Pat. 8701353 [hereinafter: Patel].

Regarding claim 1, Patel US 8701353 discloses an opening control for a door leaf of a motor vehicle of the type comprising:
	a case 36 (Fig. 2) configured to be mounted on the door leaf 10 (Fig. 1),
	a handle 5 (Fig. 1) mounted so as to tilt about an axis 56 (Fig. 2) relative to the case between at least a rest position (Position A, Fig. 2) and an ejected position (Position B, Fig. 2) in which the handle is at least partially emerged from the case,
	a lever 57 (Fig. 2) for pivoting the handle to eject and/or retract (col. 4 lines 60-65) and 
an electrical actuation element of the pivot lever 52 (Fig. 2), 
(Fig. 2 illustrates the handle 5 and the lever 57 rotate about a common axis 56) and comprises a member 66 (Fig. 2) for elastically returning the lever into a return position (Position A2, Fig. 2; col. 5 lines 10-12: spring 66 creates a detent retain post 64 on the lever 57 in the “A2” position which corresponds with a return position) in which it [the member] is adapted to retain the handle in its rest position (col. 5 lines 13-14) and in that the electrical actuation element 52 (Fig. 2) is configured to make the lever pivot against a return force of the member (col. 5 lines 14-17) so as to drive, through the lever’s rotational movement, the handle from the rest position to the ejected position (col. 5 lines 14-20).

Regarding claim 8, Patel further discloses the electrical actuation element 52 (Fig. 2) comprises an ejection arm 72 (Fig. 2) extending in a direction transverse to the handle (Fig. 2 illustrates the handle extending in the x-direction and the ejection arm extending transverse in the y-direction) so as to bear against the lever and cause it to pivot against the return force (col. 5 lines 14-20).

Claims 1-3, 7, and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rhein et al., WO Pub. 2018/137839 [hereinafter: Rhein] (references to paragraphs numbered in the attached machine translation).

	Regarding claim 1, Rhein discloses an opening control for a door leaf of a motor vehicle of the type comprising:
	a case 8 (Fig. 21) configured to be mounted on the door leaf ([0009]),
	a handle 4 (Fig. 5) mounted so as to tilt about an axis 12 (Figs. 30, 38; [0364]-[0365] in the actuating position the first end 9 of the handle cannot be moved further, resulting in the second end 20 being pulled further outwards when actuated by a user so the handle tilts about axis 12) relative to (Fig. 21 illustrates a rest position) and an ejected position (Fig. 25 illustrates an ejected position) in which the handle is at least partially emerged from the case,
	a lever 10 (Fig. 19a) for pivoting the handle to the ejected position and/or rest position ([0218]) and 
an electrical actuation element of the pivot lever 10a (Fig. 26; [0299]), 
wherein the lever is configured to pivot about an axis common to the handle ([0218] the lever 10 pivots about axis 12) and comprises a member 49 (Fig. 26) for elastically returning the lever into a return position ([0273]-[0274] the element 49 is a spring with one leg applying force on the lever 10) in which it [the lever] is adapted to retain the handle in its rest position ([0271], [0274]) and in that the electrical actuation element 10a (Fig. 26) is configured to make the lever pivot against the return force of the member ([0272], [0302] element 10a receives force from the actuator to make the lever 10 pivot against the return force) so as to drive, through the lever’s rotational movement, the handle from the rest position to the ejected position ([0302]).


    PNG
    media_image1.png
    285
    553
    media_image1.png
    Greyscale

Regarding claim 2, Rhein further discloses a lower face of the handle comprises a shoulder delimiting a transverse bearing wall (Fig. 5 annotated above, first longitudinal end 9 comprises a shoulder and a bearing wall transverse to the handle length) from which an inner branch (Fig. 5 annotated above) is extended axially ([0445] inner branch extends from the shoulder to the axis of the rotatable connection with second lever end 14) and against which the lever bears so as to make the handle pivot ([0218], [0245]-[0246] second lever end 14 is coupled in motion to the handle 4 at the inner branch to pivot the handle).

Regarding claim 3, Rhein discloses the lever 10 (Fig. 43) has a bracket-like shape (Lexico (Oxford Dictionary) defines a bracket as [ ]; Fig. 43 illustrates the lever element 10 has a bracket-like shape) inside which an inner branch of the handle is engaged (Fig. 46, annotated below, illustrates the handle is engaged inside the bracket-like shape of lever element 10) and comprising at least one lower connecting cross-bar (Fig. 46, lower bar of lever element 10 including support extension 82 corresponds to a connecting cross-bar) adapted to cooperate with the inner branch (Figs. 46-47; [0435]-[0438]: the lower bar of lever element 10 cooperates with the inner branch in the emergency handling position).

    PNG
    media_image2.png
    438
    466
    media_image2.png
    Greyscale


claim 7, Rhein discloses the lever comprises a hinge support provided with two bearings (Fig. 22 annotated below) for guiding in rotation the lever about the axis 12 (Fig. 22). 

    PNG
    media_image3.png
    410
    700
    media_image3.png
    Greyscale


Regarding claim 11, Rhein further discloses the handle 4 (Fig. 42) is configured to freely pivot inside the lever 10 (Fig. 43) when the lever is immobile (Figs. 42-47; [0407], [0413]-[0415]: the handle is configured to pivot inside the lever without obstruction to the emergency handling position, corresponding to freely pivoting inside the lever), against a return spring of the handle 33 (Fig. 44; [0234], [0428]: pressure is applied to overcome the holding force of the holding element 33) within the limits of a predefined range of angular displacement inside the lever ([0435]: support extension 82 inside the lever limits movement of the handle 4, corresponding to a predefined range of angular displacement inside the lever).

Allowable Subject Matter
Claims 4-6 and 9-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	
The following is a statement of reasons for the indication of allowable subject matter:  Although the references of record show some features similar to those of Applicant’s device, the prior art fails to teach or make obvious the invention of claims 3-6 and of claims 9-11.

In regards to claim 4, Rhein fails to disclose the bracket comprises a bracket head extending above an upper face of the handle. The examiner can find no reason to modify the bracket taught by Rhein to extend above an upper face of the handle without destroying the intended structure and operation of the lever taught by Rhein and/or without use of impermissible hindsight.

	Regarding claims 5-6, the prior art fails to disclose each and every limitation of claim 4 from which the claims depend.
	
	In regards to claim 9, Patel fails to disclose the ejection arm is pivotally mounted at one of its ends. The examiner can find no motivation to modify the ejection arm taught by Patel to be pivotally mounted at one of its ends without destroying the intended structure and operation of the electrical actuation element and ejection arm disclosed by Patel and/or without use of impermissible hindsight.

	Regarding claim 10, the prior art fails to disclose each and every limitation of claim 9 from which the claim depends.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yoshino et al., US Pat. 9605452, discloses a spring-biased lever that pivots to tilt a flush door handle to eject from a case, the lever pivots about an axis different from the handle axis.
Och et al., US Pub. 2018/0274271, discloses a flush door handle that tilts about an axis relative to a case and is ejected from the case by actuation of a lever, the lever configured to pivot about a second axis.
Heyduck et al., US Pub. 2021/0156178, discloses a flush door handle that ejects from a case due to actuation of a motor-operated pivot lever.
Bartels et al., US Pat. 10563437, discloses a flush door handle with a lever which pivots to extend the door handle from the case, the driving force generated by a spring element.
Park et al., US Pub. 2016/0281397, discloses a flush handle that rotates about an axis to extend from the case due to rotation of a pivot lever about the same axis. A motor actuates the lever to extend and retract the handle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Gail Brown whose telephone number is (571)272-5463.  The examiner can normally be reached on Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.G.B./Examiner, Art Unit 3675                                                                                                                                                                                                        /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675